
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Execution Copy


TERM LOAN AND SECURITY AGREEMENT


        This Term Loan and Security Agreement ("Agreement") is made as of
May 23, 2016 by and among MINES MANAGEMENT, INC., an Idaho corporation (the
"Borrower"), NEWHI, INC., a Washington corporation ("Newhi"), MONTANORE MINERALS
CORP., a Delaware corporation ("MMC"), MONTMIN RESOURCES CORP., a Delaware
corporation ("MRC"), MONTANORE MINERALS WISCONSIN CORP., a Delaware corporation
("MMWC" and together with MMC, MRC and Newhi, the "Guarantors" and the
Guarantors together with the Borrower, the "Loan Parties") and HECLA MINING
COMPANY, a Delaware corporation (the "Lender"). In consideration of the mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


ARTICLE I

LOAN; SECURITY DOCUMENTS


1.1   TERM LOAN

        On the terms and subject to the conditions of this Agreement, the Lender
agrees to make to the Borrower, on or after the date that all conditions
precedent set forth in Article III have been satisfied (the "Closing Date"), one
or more term loans (each a "Loan" and collectively, "Loans") in an aggregate
principal amount not to exceed Two Million Three Hundred Thousand and No/100
dollars ($2,300,000) (the "Maximum Amount"). No amounts paid or prepaid with
respect to the Loans may be reborrowed.

1.2   NOTE

        The Borrower's unconditional and absolute obligation to repay to the
Lender the principal of the Loans and interest thereon shall be evidenced by a
promissory note (as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof, and together with any
renewals thereof or substitutions therefor, the "Note"), in the form of
Exhibit A hereto dated the Closing Date. The date and amount of each advance
made, and each repayment and prepayment of principal thereon received, by the
Lender shall be recorded by the Lender in its records or, at its option, on the
schedule attached to the Note. The aggregate unpaid principal amount so recorded
shall be prima facie evidence of the principal amount owing and unpaid on the
Note to the Lender absent manifest error. The failure to so record any such
amount or any error in so recording any such amount, however, shall not limit or
otherwise affect the Borrower's obligations hereunder or under the Note to repay
the principal amount of the Loans together with all interest accruing thereon.

1.3   USE OF PROCEEDS

        The Borrower shall apply the proceeds of each Loan solely for the
Borrower's general corporate purposes so long as such application (i) is
consistent in all material respects with the most recent Budget (as hereinafter
defined) delivered by the Borrower or for expenses identified in such Budget and
(ii) does not result in a breach of the Merger Agreement. The Borrower hereby
directs the Lender to transfer the proceeds of the Loan on the Closing Date to a
deposit account to be identified by the Borrower.

1.4   GUARANTY

        All of the obligations of the Borrower under the Note and this Agreement
shall be guaranteed pursuant to the Guaranty by the Guarantors. All of the
obligations of the Guarantors under the Guaranty shall be secured by the
Collateral, which shall be a lien ranking senior and superior to all other
liens.

--------------------------------------------------------------------------------



1.5   GRANT OF SECURITY INTEREST

        As collateral security for the payment and performance in full of all
the Obligations, each Loan Party hereby pledges and grants to the Lender, a lien
on and security interest in and to all of the right, title and interest of such
Loan Party in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the "Collateral"):

        (a)   all interests in real property, mineral property, leaseholds,
royalties and other interests listed on Schedule 1.5(a) attached hereto (the
"MMI Property");

        (b)   all leases and rents related to the MMI Property;

        (c)   all fixtures located at the MMI Property;

        (d)   all awards, payments or judgments, including interest thereon, and
the right to receive the same, as a result of the exercise or threatened
exercise of any right of eminent domain, other injury to, taking up, or decrease
in the value of all or any portion of the MMI Property, any other portion of the
mine including, without limitation, the adit located at the MMI Property or any
other property described herein;

        (e)   all other property or rights of any kind or character related to
the MMI Property, any other portion of the mine including, without limitation,
the adit located at the MMI Property or other property described herein
including, without limitation, Accounts, As-Extracted Collateral, Chattel Paper,
Consumer Goods, Contract Rights, Documents, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Proceeds of collateral or
any other personal property of a kind or character defined in or subject to the
applicable provisions of the UCC (as in effect in the appropriate jurisdiction
with respect to each of said properties, rights and interests);

        (f)    all proceeds and products of the foregoing; and

        (g)   all equity interests of Newhi, MMC and MRC.

        Each Loan Party shall take all action that may be reasonably necessary
or desirable, or that Lender may reasonably request, so as at all times to
maintain the validity, perfection, enforceability and priority of Lender's
security interest in and lien on the Collateral or to enable Lender to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) promptly discharging all liens other than Permitted Liens,
(ii) subject to any express exclusion or limitations in this Agreement,
executing and delivering financing statements, control agreements, instruments
of pledge, notices and assignments, in each case in form and substance
satisfactory to Lender, relating to the creation, validity, perfection,
maintenance or continuation of Lender's security interest and lien under the UCC
or other applicable law, (iii) providing, within fourteen (14) days after the
Closing Date (or, at Lender's sole discretion, such longer period), with respect
to Loan Parties' interests in the MMI Property, mortgages or deeds of trust
(including, without limitation, leasehold mortgages and leasehold deeds of
trust) and related landlord estoppels, accompanied by title insurance,
environmental indemnities, lien searches, environmental reports, opinions of
counsel, and other items requested by Lender in its sole discretion, with
respect to the MMI Property (whether such interest is a fee interest, leasehold
interest, patented claim, unpatented claim or otherwise), and (iv) otherwise
providing such other documents and instruments as Lender may reasonably request,
in order that the full intent of this Agreement may be effected; provided,
however, perfection of Lender's liens on assets of the Loan Parties shall not be
required where the Lender determines in its sole discretion that the benefits of
obtaining such perfection is outweighed by the costs or burdens of providing the
same. By its signature hereto, each Loan Party hereby authorizes Lender to file
against such Loan Party, one or more financing, continuation or amendment
statements pursuant to the applicable UCC in form and substance satisfactory to
Lender (which statements may have a description of collateral which is the

2

--------------------------------------------------------------------------------



same, broader or more narrow than that set forth herein). All charges, expenses
and fees Lender may incur in doing any of the foregoing, and any local taxes
relating thereto, shall be paid by Borrower to Lender immediately upon demand.

1.6   FILINGS

        Each Loan Party hereby irrevocably authorizes the Lender at any time and
from time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, including
(i) whether the Loan Party is an organization, the type of organization and any
organizational identification number issued to such Loan Party, (ii) any
financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Loan Party hereunder, without the signature of such
Loan Party where permitted by law, including the filing of a financing statement
describing the Collateral or with respect to a Guarantor, describing the
Collateral as "all assets now owned or hereafter acquired by Debtor or in which
the Debtor otherwise has rights" and (iii) in the case of a financing statement
filed as a fixture filing or covering Collateral constituting minerals or the
like to be extracted or timber to be cut, a sufficient description of the real
property to which such Collateral relates. Each Loan Party agrees to provide all
information described in the immediately preceding sentence to the Lender
promptly upon request by the Lender.


ARTICLE II

REPAYMENT; PREPAYMENTS; INTEREST


2.1   REPAYMENT OF THE LOANS

        The Borrower shall repay the aggregate outstanding principal amount of
the Loans, together with all accrued but unpaid interest thereon, in full on the
earlier of (i) August 15, 2016, (ii) the date the merger contemplated by the
Merger Agreement is completed or (iii) the date upon which the Loans become or
are declared due and payable pursuant to Article VII or Section 2.2(b) or (c) of
this Agreement (the "Due Date").

2.2   PREPAYMENTS

        (a)   The Borrower shall not have the right to prepay the principal
amount of the Loans, in whole or in part, at any time.

        (b)   Upon a Change of Control of Borrower, any outstanding balance of
the principal amount plus accrued and unpaid interest of the Loans shall become
immediately payable in full, and the Borrower shall provide immediate notice to
the Lender as soon as the Borrower becomes aware that a Change of Control (other
than pursuant to the Merger Agreement) may occur.

        (c)   If the Merger Agreement is no longer effective for any reason
other than a termination caused by a breach of the Merger Agreement by Lender
and Borrower is not otherwise in breach under the Merger Agreement, any
outstanding balance of the principal owed and unpaid interest of the Loans shall
become immediately payable in full.

2.3   INTEREST AND FEES

        (a)   The Loans shall bear interest on the outstanding principal amount
thereof at a per annum rate equal to LIBOR plus five percent (5%). All accrued
interest on the Loans shall be payable in arrears at maturity (or if such day is
not a Business Day, on the next succeeding Business Day); provided that in the
event of any repayment or prepayment of the Loans, accrued interest on the

3

--------------------------------------------------------------------------------



principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment. All computations of interest shall be made on the basis
of a year of 360 days, and actual days elapsed, which, the Borrower acknowledges
will result in a higher actual rate of interest than the rates stated above.

        (b)   Notwithstanding the rate of interest specified above, after an
Event of Default and during the continuance thereof (regardless of whether the
Loans have been accelerated), the Borrower agrees to pay interest (after as well
as before judgment to the extent permitted by applicable law) on all unpaid
principal, interest or other amounts owing under the Transaction Documents, at a
rate equal to the rate otherwise payable hereunder plus two percent (2%) per
annum.

2.4   USURY

        Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to the Loans, together with all fees, charges and other
amounts which are treated as interest on the Loans under applicable law shall
exceed the maximum lawful rate (the "Maximum Rate") which may be contracted for,
charged, taken, received or reserved by the Lender in accordance with applicable
law, the rate of interest payable in respect of such Loans hereunder, together
with all charges payable in respect thereof, shall be limited to the Maximum
Rate.

2.5   TAXES; WITHHOLDING, ETC.

        (a)   All sums payable by or on account of any obligation of the
Borrower hereunder or under the other Transaction Documents, shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax.

        (b)   If any Loan Party is required by law to make any deduction or
withholding on account of any tax from any sum paid or payable to the Lender
under any of the Transaction Documents: (i) the Borrower shall notify the Lender
of any such requirement or any change in any such requirement as soon as the
Borrower becomes aware of it; (ii) the Borrower shall pay any such tax before
the date on which penalties attach thereto; (iii) the sum payable by the
Borrower in respect of which the relevant deduction or withholding is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction or withholding (including any deduction or withholding of taxes
applicable to additional sums payable under this Section 2.5), the Lender
receives on the Due Date a net sum equal to what it would have received had no
such deduction or withholding been required or made; and (iv) within 30 days
after the due date of payment of any tax which it is required to deduct or
withhold, the Borrower shall deliver to the Lender evidence reasonably
satisfactory of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority.

2.6   PAYMENTS DUE

        (a)   All payments by the Loan Parties of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
the Lender not later than 12:00 noon (Pacific time) on the Due Date; for
purposes of computing interest and fees, funds received by the Lender after that
time on such Due Date shall be deemed to have been paid by the Loan Parties on
the next succeeding Business Day. All payments in respect of the principal
amount of any Loan shall include payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

4

--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS TO CLOSING AND SUBSEQUENT DRAWS


3.1   CONDITIONS FOR INITIAL LOAN

        The obligation of the Lender to make the initial Loan is subject to the
fulfillment to the Lender's satisfaction on or prior to the Closing Date of each
of the following conditions, unless waived by the Lender:

        (a)   All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Borrower and the Guarantors on
or prior to the Closing Date shall have been performed or complied with by the
Borrower and the Guarantors.

        (b)   The Loan Parties shall have executed and delivered to the Lender
this Agreement, Borrower shall have issued to the Lender its Note, and the
Borrower and each of the Guarantors, as applicable, shall have executed and
delivered the following agreements and documents:

          (i)  the Guaranty;

         (ii)  the Pledge Agreement;

        (iii)  a secretary's certificate of the Borrower, (i) attaching a
certified copy of the Articles of Incorporation and current Bylaws of the
Borrower and certifying the same as not having been amended and as being in full
force and effect, (ii) attaching and certifying resolutions by the board of
directors of the Borrower approving the execution, delivery and performance of
the Transaction Documents and the transactions contemplated thereby, and
(iii) certifying as to the incumbency, and attaching specimen signatures of the
officers or representatives of the Borrower signing the Transaction Documents to
which the Borrower is a party;

        (iv)  a secretary's certificate of each of the Guarantors (i) attaching
a certified copy of the Articles or Certificate of Incorporation and current
Bylaws of such Guarantor and certifying the same as not having been amended and
as being in full force and effect, (ii) attaching and certifying resolutions by
the board of directors of such Guarantor approving the execution, delivery and
performance of the Transaction Documents and the transactions contemplated
thereby, and (iii) certifying as to the incumbency, and attaching specimen
signatures of the officers or representatives of such Guarantor signing the
Transaction Documents to which such Guarantor is a party;

         (v)  a Certificate of Good Standing from the state of formation of the
Borrower and each of the Guarantors;

        (vi)  UCC Financing Statement naming the Borrower as Debtor, the Lender
as Secured Party and describing the Collateral;

       (vii)  UCC Financing Statement naming the Guarantors as Debtors, the
Lender as Secured Party and describing the Guarantor Collateral; and

      (viii)  a Mortgage encumbering the MMI Property, duly executed by the Loan
Parties, in form and substance acceptable to the Lender.

        (c)   The Borrower and the Guarantors shall have obtained all necessary
consents or waivers, if any, from all parties governmental and private
immediately prior to the Closing Date in order that the transactions
contemplated by the Transaction Documents may be consummated.

        (d)   All corporate and other proceedings taken or required to be taken
by the Borrower and the Guarantors in connection with the transactions
contemplated by this Agreement and the other Transaction Documents shall have
been taken, and the Lender shall have received such other

5

--------------------------------------------------------------------------------



documents, in form and substance reasonably satisfactory to the Lender and its
counsel, as to such other matters incident to the transactions contemplated
hereby as the Lender may reasonably request.

        (e)   All Indebtedness existing on the Closing Date and any mortgage,
pledge, lien, security interest or encumbrance on any part of a Loan Party's
properties or assets shall be subordinated to the extent required by the Lender
pursuant to subordination agreements in form and substance satisfactory to the
Lender and its counsel.

        (f)    The Borrower shall have prepared and submitted to the Lender an
operating budget for the thirty (30) day period following the date hereof, which
shall include all projected funding requirements incurred or to be incurred by
the Borrower for the thirty (30) day period following the date of the submitted
budget specifying, by amount, type and kind, all current or past due expenses,
liabilities and accounts payable, and all revenues and expenses anticipated by
the Borrower for such period consistent with past practices except to the extent
such relate to the Merger Agreement, the requirements thereof and the
transactions contemplated thereby (the "Budget"), in such detail and in form and
substance as are acceptable to the Lender in its sole and absolute discretion.

        (g)   Borrower shall deliver to Lender a favorable written opinion
(addressed to the Lender) of Crowley Fleck PLLP, counsel for the Loan Parties,
that upon proper recording and filing of the Mortgage or any other documents
with the county recorder located in each of Lincoln County and Sanders County,
Montana as may be necessary or, in the opinion of the Lender, desirable, such
Mortgage will create a valid, perfected first priority lien against the MMI
Property have been made, and covering such other matters relating to the Loan
Parties, covering the Loan Documents or the Transactions as the Lender shall
reasonably request.

3.2   CONDITIONS FOR ALL LOANS

        The obligation of the Lender to make any Loan, including the initial
Loan, on or after the Closing Date is subject to the fulfillment to Lender's
satisfaction of each of the following conditions, unless waived by Lender:

        (a)   The Lender shall have received a notice from the Borrower
requesting that a Loan be made, which notice shall specify (i) the amount of the
Loan; (ii) the date the Borrower would like Lender to make such Loan (which date
shall be a Business Day) (the "Credit Date") and (iii) a description of the
proposed use of the proceeds of such Loan, which must be for working capital
consistent with the uses shown in the updated Budget submitted pursuant to
Section 3.2(b) herein or for expenses identified in such Budget;

        (b)   The Borrower shall deliver to the Lender an updated Budget for its
operations for the thirty (30) day period following the date of the previously
submitted Budget including a comparison of the actual cash receipts and
expenditures for the thirty (30) day period preceding the date of the submitted
Budget in comparison to the previously submitted Budget, all of which shall be
in such detail and in form and substance acceptable to the Lender in its sole
and absolute discretion;

        (c)   After making the Loans requested, the aggregated principal amount
of Loans made by Lender to Borrower on and after the Closing Date shall not
exceed the Maximum Amount;

        (d)   As of such Credit Date, the representations and warranties of the
Loan Parties contained herein and in the other Transaction Documents shall be
true and correct, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date;

6

--------------------------------------------------------------------------------





        (e)   As of such Credit Date, no event shall have occurred and be
continuing or would result from the making of the requested Loan that would
constitute a Default or an Event of Default or a breach of the Merger Agreement;

        (f)    None of the Borrower, the Guarantors or the Lender shall be
subject to any order, decree or injunction of a court or administrative or
governmental body or agency of competent jurisdiction directing that the
transactions provided for in the Transaction Documents or the Merger Agreement
or any material aspect thereof not be consummated as contemplated by the
Transaction Documents or Merger Agreement;

        (g)   There shall not be any action, suit, proceeding, complaint,
charge, hearing, inquiry or investigation before or by any court or
administrative or governmental body or agency pending or, to the Borrower's best
knowledge, threatened, wherein an unfavorable order, decree or injunction would
prevent the performance of any of the Transaction Documents or Merger Agreement
or the consummation of any material aspect of the transactions or events
contemplated thereby, declare unlawful any aspect of the transactions or events
contemplated by the Transaction Documents or Merger Agreement, cause any
material aspect of the transactions contemplated by the Transaction Documents or
Merger Agreement to be rescinded or have a Material Adverse Effect, other than
proceedings currently pending with respect to permits for the Montanore project
as described on Schedule 3.2(g); and

        (h)   Except as set forth in Schedule 3.2(h), no event or development,
individually, or in the aggregate, shall have occurred since December 31, 2015
which could have a Material Adverse Effect.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF
THE BORROWER AND GUARANTORS


        As a material inducement to the Lender to enter into and perform its
obligations under this Agreement, except as disclosed in Article 4 of the Merger
Agreement and in the Company Disclosure Schedule (as such term is defined in the
Merger Agreement) the Borrower and each of the Guarantors hereby represent and
warrant to the Lender as follows:

4.1   ORGANIZATION AND EXISTENCE

        (a)   The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of Idaho and is qualified to do business in such
other jurisdictions as the nature or conduct of its operations or the ownership
of its properties require such qualification. The Borrower has furnished the
Lender with true, correct and complete copies of its Articles of Incorporation,
bylaws and all amendments thereto, as of the date hereof.

        (b)   Each of the Guarantors is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation
and is qualified to do business in such other jurisdictions as the nature or
conduct of its operations or the ownership of its properties require such
qualification. Each Guarantor has furnished the Lender with true, correct and
complete copies of its Articles or Certificate of Incorporation, bylaws and all
amendments thereto, as of the date hereof.

4.2   AUTHORIZATION

        (a)   The Borrower has all requisite corporate power and authority
(i) to execute and deliver, and to perform and observe its obligations under,
the Transaction Documents to which it is a party, and (ii) to consummate the
transactions contemplated hereby and thereby.

7

--------------------------------------------------------------------------------



        (b)   All corporate action on the part of the Borrower necessary for the
authorization, execution, delivery and performance by the Borrower of the
Transaction Documents and the transactions contemplated therein, and for the
authorization, issuance and delivery of the Note, has been taken.

        (c)   Each of the Guarantors has all requisite corporate power and
authority (i) to execute and deliver, and to perform and observe its obligations
under, the Transaction Documents to which such Guarantor is a party, and (ii) to
consummate the transactions contemplated hereby and thereby.

        (d)   All corporate action on the part of each of the Guarantors
necessary for the authorization, execution, delivery and performance by each
such Guarantor of the Transaction Documents to which it is a party and the
transactions contemplated therein has been taken.

4.3   BINDING OBLIGATIONS; NO MATERIAL ADVERSE CONTRACTS

        The Transaction Documents constitute valid and binding obligations of
the Borrower and each of the Guarantors enforceable in accordance with their
respective terms. The execution, delivery and performance by the Borrower and
each of the Guarantors of the Transaction Documents to which it is a party and
compliance therewith will not result in any violation of and will not conflict
with, or result in a breach of any of the terms of or constitute a default, or
accelerate or permit the acceleration of any rights or obligations, under, any
provision of the rules of any securities exchange (including the NYSE MKT and
the TSX) or any state, local, federal or foreign law to which the Borrower or
any of the Guarantors is subject, the Articles or Certificate of Incorporation,
as amended, or the bylaws, as amended, of the Borrower, or the Articles or
Certificate of Incorporation, as amended, or the bylaws, as amended, of any of
the Guarantors, or any mortgage, indenture, agreement, instrument, judgment,
decree, order, rule or regulation or other restriction to which the Borrower or
any of the Guarantors is a party or by which any of them is bound, or result in
the creation of any mortgage, pledge, lien, encumbrance or charge upon any of
the properties or assets of the Borrower or any of the Guarantors except as set
forth in this Agreement and the Transaction Documents.

4.4   COMPLIANCE WITH INSTRUMENTS

        Neither the Borrower nor any of the Guarantors is in violation of its
organizational documents. Neither the Borrower nor any of the Guarantors (a) is
in default, and no event has occurred which, with the giving of notice, or the
lapse of time, or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any material
agreement to which it is a party, including, without limitation, the Merger
Agreement, or any license, indenture or other instrument to which it is a party
or by which it is bound or to which any of its property or assets is subject,
and (b) is in material violation of any law, ordinance, governmental rule,
regulation or court decree to which it or its property may be subject.

4.5   LITIGATION

        Except as described on Schedule 3.2(g), there are no actions, suits or
proceedings (including governmental or administrative proceedings),
investigations, third-party subpoenas or inquiries by any regulatory agency,
body or other governmental authority, to which the Borrower or any of the
Guarantors is a party or is subject, or to which any of their authorizations,
consents and approvals or other properties or assets, is subject, which is
pending, or, to the best knowledge of the Borrower or any of the Guarantors,
threatened or contemplated against the Borrower or any of the Guarantors or any
of such property or assets, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of the Guarantors is subject to any actions, suits or proceedings
(including governmental or administrative proceedings), investigation,
third-party subpoenas or inquiries by any regulatory agency, body or other
governmental authority or any third Person regarding its accounting practices or
policies.

8

--------------------------------------------------------------------------------



4.6   OFFERING EXEMPTION

        Neither the Borrower nor any of the Guarantors is subject to
registration as an "investment company" under the 1940 Act.

4.7   PERMITS; GOVERNMENTAL AND OTHER APPROVALS

        (a)   The Borrower and each of the Guarantors possess all necessary
consents, approvals, authorizations, orders, registrations, stamps, filings,
qualifications, licenses, permits or other analogous acts by, of, from or with
all public, regulatory or governmental agencies, bodies and authorities and all
other third parties, to own, lease and operate its respective properties and to
carry on its business as now conducted and proposed to be conducted prior to the
Due Date except to the extent that the failure to obtain any such consents,
approvals, authorizations, orders, registrations, stamps, filings,
qualifications, licenses or permits would not have a Material Adverse Effect. No
approval, consent, authorization or other order of, and no designation, filing,
registration, qualification or recording with, any governmental authority or any
other Person is required in connection with the Borrower's or any of the
Guarantor's valid execution, delivery and performance of this Agreement or the
consummation of any other transaction contemplated on the part of the Borrower
or either Guarantor hereby except such as are required in connection with the
creation and perfection of security interests and otherwise pursuant to this
Agreement and the Transaction Documents .

4.8   TAXES

        The Borrower and each of the Guarantors has (a) filed all necessary
income, franchise and other material tax returns, domestic and foreign, (b) paid
all taxes shown as due thereunder and (c) withheld and paid to the appropriate
tax authorities all amounts required to be withheld from wages, salaries and
other remuneration to employees. Neither the Borrower nor any of the Guarantors
has any knowledge, nor has it received notice, of any tax deficiency which might
be assessed against the Borrower or any of the Guarantors which, if so assessed,
would reasonably be expected to have a Material Adverse Effect.

4.9   INDEBTEDNESS

        The Loan Parties have no Indebtedness outstanding as of the Closing Date
other than the Indebtedness listed on Schedule 4.9.

4.10 LIENS AND SECURITY INTERESTS

        As of the Closing Date, the Loan Parties have no mortgage, pledge, lien,
security interest or other encumbrance on any part of their properties or
assets, including the MMI Property and other Collateral, or on any interest they
may have therein, nor has any Loan Party acquired or agreed to acquire property
or assets under any conditional sale agreement or title retention contract other
than the mortgages, liens and security interests granted pursuant to the
Transaction Documents in favor of the Lender and the mortgages, pledges, liens,
security interests, encumbrances, conditional sale agreements and title
retention contracts listed on Schedule 4.10.

4.11 DISCLOSURE

        The information heretofore provided and to be provided by the Loan
Parties in connection with this Agreement, the Transaction Documents and each of
the agreements, documents, certificates and writings previously furnished to the
Lender or its representatives, do not and will not contain any untrue statement
of a material fact and do not and will not omit to state a material fact
necessary in order to make the statements and writings contained herein and
therein not false or misleading in the light of the circumstances under which
they were made.

9

--------------------------------------------------------------------------------




ARTICLE V

AFFIRMATIVE COVENANTS


        The Borrower and each of the Guarantors hereby covenant and agree, so
long as the Note remains outstanding, as follows:

5.1   MAINTENANCE OF CORPORATE EXISTENCE; TAXES

        (a)   The Borrower and each Guarantor shall maintain in full force and
effect its corporate existence, rights and franchises owned or possessed by it
and necessary to the conduct of its business, except where failure to maintain
such rights and franchises would not reasonably be expected to have a Material
Adverse Effect.

        (b)   The Borrower shall, and shall cause each of the Guarantors to,
(i) promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Borrower
and each of the Guarantors, (ii) withhold and promptly pay to the appropriate
tax authorities all amounts required to be withheld from wages, salaries and
other remuneration to employees, and (iii) promptly pay all claims or
indebtedness (including, without limitation, claims or demands of workmen,
materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien upon the assets or property of
the Borrower or any of the Guarantors; provided, however, that any such tax,
lien, assessment, charge or levy need not be paid if (1) the validity thereof
shall be contested timely and in good faith by appropriate proceedings, (2) the
Borrower or any of the Guarantors shall have set aside on its books adequate
reserves with respect thereto, (3) the failure to pay shall not be prejudicial
in any material respect to the Lender and (4) the failure to pay shall not cause
a breach of the Merger Agreement, and provided further that the Borrower or any
of the Guarantors will pay or cause to be paid any such tax, lien, assessment,
charge or levy forthwith upon the commencement of proceedings to foreclose any
lien which may have attached as security therefor.

5.2   REPORTING

        The Borrower and the Guarantors shall furnish with reasonable promptness
copies of such information and financial data concerning the Borrower and each
of the Guarantors as the Lender may reasonably request.

5.3   NOTICE OF ADVERSE CHANGE

        The Borrower and each of the Guarantors shall promptly give notice to
the Lender (but in any event within two Business Days) after becoming aware of
the existence of any condition or event which constitutes, or the occurrence of,
any of the following:

        (a)   any Event of Default or Default;

        (b)   the institution or threatened institution of any action, suit or
proceeding against the Borrower or any of the Guarantors before any court,
administrative agency or arbitrator, including, without limitation, any action
of a foreign government or instrumentality, which, if adversely decided, would
reasonably be expected to have a Material Adverse Effect;

        (c)   any information relating to the Borrower or any of the Guarantors
which would reasonably be expected to have a Material Adverse Effect; or

        (d)   any failure by the Borrower or any of the Guarantors to comply
with the provisions of Section 5.4 below.

10

--------------------------------------------------------------------------------



        Any notice given under this Section 5.3 shall specify the nature and
period of existence of the condition, event, information, development or
circumstance, the anticipated effect thereof and what actions the Borrower has
taken and proposes to take with respect thereto.

5.4   COMPLIANCE WITH AGREEMENTS; COMPLIANCE WITH LAWS

        The Borrower and each of the Guarantors shall comply in all material
respects with the terms and conditions of all material agreements, commitments
or instruments to which they are a party or by which they may be bound,
including, without limitation, the Merger Agreement. The Borrower and each of
the Guarantors shall also enforce all of its material rights under any material
agreements, commitments or instruments to which they are a party or by which
they may be bound. The Borrower and each of the Guarantors shall duly comply
with any Legal Requirements relating to the conduct of its businesses,
properties or assets, in each case except for any such noncompliance that would
not reasonably be expected to have a Material Adverse Effect.

5.5   ACCOUNTS AND RECORDS; INSPECTIONS

        (a)   The Borrower and each of the Guarantors shall keep true records
and books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to the business and affairs of the Borrower
and each of the Guarantors.

        (b)   The Borrower shall permit the Lender or any of the Lender's
officers, employees or representatives during regular business hours of the
Borrower and Guarantors, upon reasonable notice and as often as the Lender may
reasonably request, to visit and inspect the offices and properties of the
Borrower and Guarantors and to make extracts or copies of the books, accounts
and records of the Borrower and Guarantors, and to discuss the affairs, finances
and accounts of the Borrower and Guarantors with the Borrower's and Guarantors'
directors and officers, its independent public accountants, consultants and
attorneys.

5.6   MAINTENANCE OF OFFICE

        The Borrower will maintain its principal office at the address of the
Borrower set forth in Section 10.4 of this Agreement where notices, presentments
and demands in respect of this Agreement and the Note may be made upon the
Borrower, until such time as the Borrower shall notify the Lender in writing, at
least 30 days prior thereto, of any change of location of such office.

5.7   LIENS ON COLLATERAL; FURTHER ASSURANCES

        Except as specifically permitted in this Agreement and the other
Transaction Documents, all liens and security interests granted by the Loan
Parties in favor of Lender shall be perfected first priority liens and security
interests. From time to time the Borrower and each of the Guarantors shall
execute and deliver to the Lender such other instruments, certificates,
agreements and documents and take such other action and do all other things as
may be reasonably requested by the Lender in order to implement or effectuate
the terms and provisions of this Agreement and the transactions contemplated
hereby.

5.8   COLLATERAL

        With respect to all Collateral, the Borrower and each of the Guarantors
shall take all actions necessary to preserve and protect the Lender's first
priority security interest therein pursuant to the applicable Transaction
Documents or otherwise.

11

--------------------------------------------------------------------------------




ARTICLE VI

NEGATIVE COVENANTS


        The Borrower hereby covenants and agrees, so long as the Note remains
outstanding, other than as permitted under the Merger Agreement, it will not,
directly or indirectly, without the prior written consent of the Lender, which
consent shall not be unreasonably withheld:

6.1   STAY, EXTENSION AND USURY LAWS

        At any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereinafter in force, which may affect the covenants
or the performance of the Note or this Agreement, the Borrower hereby expressly
waiving all benefit or advantage of any such law, or by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Lender
but will suffer and permit the execution of every such power as though no such
law had been enacted.

6.2   LIENS

        Except for the liens and security interests granted to the Lender
pursuant to this Agreement or any other Transaction Document and any other lien
or security interest permitted under the Merger Agreement or otherwise approved
by the Lender in writing prior to the incurrence thereof (such exceptions being
"Permitted Liens"), create, incur, assume or permit to exist any mortgage,
pledge, lien, security interest or encumbrance on any part of its properties or
assets, including the MMI Property and other Collateral, or on any interest it
may have therein, now owned or hereafter acquired, nor acquire or agree to
acquire property or assets under any conditional sale agreement or title
retention contract.

6.3   INDEBTEDNESS

        Create, incur, assume, suffer, permit to exist, or guarantee, directly
or indirectly, any Indebtedness, excluding:

        (a)   the endorsement of instruments for the purpose of deposit or
collection in the ordinary course of business;

        (b)   the Note; or

        (c)   indebtedness permitted under the Merger Agreement.

6.4   ARM'S LENGTH TRANSACTIONS

        Enter into any transaction, contract or commitment or take any action
other than at arm's length.

6.5   LOANS AND ADVANCES

        Make any advance or loan to, or guarantee any obligation of, any Person
other than the Guarantors as necessary pursuant to an approved Budget.

6.6   INTERCOMPANY TRANSFERS; DISTRIBUTIONS; TRANSACTIONS WITH AFFILIATES;
CHANGE OF CONTROL

        (a)   Make any intercompany transfers of monies or other assets in any
single transaction or series of transactions other than as necessary pursuant to
an approved Budget, or any distributions to its owners, except as otherwise
permitted by the Merger Agreement.

12

--------------------------------------------------------------------------------



        (b)   Engage in any transaction with any of the officers, directors,
employees or Affiliates of the Borrower except on terms no less favorable to the
Borrower as could be obtained at arm's length.

        (c)   Make any material payments to its shareholders, affiliates or
executives other than (i) normal salaries, (ii) payments made by a Guarantor to
Borrower, and (iii) payments required to be made with respect to Borrower's
Series B Preferred Stock.

        (d)   Enter into any transaction resulting, or that could result, in a
Change of Control.

        (e)   Waive or terminate prior to the stated expiration any standstill
agreements provided by third parties in favor of the Borrower.

6.7   INVESTMENTS

        Make any investments in, or purchase any stock, option, warrant, or
other security or evidence of Indebtedness of, any Person other than investments
permitted under the Merger Agreement.

6.8   OTHER BUSINESS

        Enter into or engage, directly or indirectly, in any business other than
the business currently conducted or proposed to be conducted as disclosed to the
Lender prior to the date hereof by the Borrower.

6.9   EMPLOYEE BENEFIT PLANS AND COMPENSATION

        Enter into any agreement to provide for or otherwise establish any
written or unwritten employee benefit plan, program or other arrangement of any
kind, covering current or former employees of the Borrower.

6.10 FORMATION OF SUBSIDIARIES

        Organize or invest in any new corporation, partnership, joint venture,
limited liability company, trust or estate.

6.11 ASSET SALES

        Sell, lease, transfer or otherwise dispose of its assets and property,
including the Capital Stock of any Guarantor, other than sales, leases,
transfers and dispositions permitted under the Merger Agreement.

6.12 ROYALTY RIGHTS

        Grant any royalty or other rights on the production from any of the Loan
Parties' properties, including the MMI Property and the other Collateral, except
as permitted under the Merger Agreement.

13

--------------------------------------------------------------------------------





6.13 AMENDMENTS AND WAIVERS OF OTHER AGREEMENTS AND ORGANIZATION DOCUMENTS

          (i)  Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or any Loan Party's Indebtedness or of any instrument or agreement relating
to any such Indebtedness if such amendment, modification or change would result
in a violation of the subordination agreement pertaining thereto, (ii) amend,
modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, (iii) amend, modify or otherwise
change any of its Organization Documents, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
equityholders' agreement), or enter into any new agreement with respect to any
of its Capital Stock, except as permitted under the Merger Agreement or
(iv) amend, modify or otherwise change in any material respect (or permit the
amendment, modification or other change in any material respect of), or waive
any material rights under or material provisions of, any material contract or
agreement to which such Loan Party is a party or its assets are subject or
bound, other than any waiver obtained by Borrower relating to its obligations
under Borrower's Series B Preferred Stock.

6.14 LIQUIDATION, DISSOLUTION, WINDING UP

        Voluntarily liquidate, dissolve, or wind-up the affairs of any Loan
Party, or enter into arrangements or accommodations with the creditors of any
Loan Parties.

6.15 ISSUANCE OF SECURITIES

        Except as permitted under the Merger Agreement, issue any securities,
including convertible securities, of any of the Loan Parties, except for the
issuance of options, and shares upon the exercise of options, granted pursuant
to the Borrower's stock option plan in the ordinary course and consistent with
past practice, and the issuance of common stock of the Borrower upon the
exercise of warrants or conversion of Series B Preferred Stock outstanding as of
the date of this Agreement.


ARTICLE VII

EVENTS OF DEFAULT


7.1   EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing, an "Event
of Default" shall be deemed to have occurred:

        (a)   If the Borrower shall default in the payment of any part of the
principal or interest of the Note, when the same shall become due and payable,
whether at maturity or at a date fixed for payment or prepayment or by
acceleration or otherwise;

        (b)   if the Borrower or any of the Guarantors shall default in the
performance of any of the covenants contained in Articles V or VI or
Section 1.5;

        (c)   except as provided in Section 7.1(a) or (b), if the Borrower or
any of the Guarantors shall default in the performance of any other agreement
contained in any Transaction Document or in any other agreement executed in
connection with this Agreement and such default shall not have been remedied to
the reasonable satisfaction of the Lender within 10 days;

        (d)   if any representation or warranty made by the Borrower, the
Guarantors or any of their officers in any Transaction Document or in or any
certificate delivered pursuant thereto shall prove to have been incorrect in any
material respect when made or deemed made;

14

--------------------------------------------------------------------------------



        (e)   if (i) any default shall occur under any indenture, mortgage,
agreement, instrument or commitment evidencing, or under which there is at the
time outstanding, any Indebtedness of the Borrower or any of the Guarantors, or
which results in such Indebtedness becoming (or being declared by its holders
or, on its behalf, by an agent or trustee therefore to be) due and payable prior
to its Due Date; or (ii) except as provided under the Merger Agreement, a Change
of Control in Borrower shall have occurred;

        (f)    if the Borrower or any of the Guarantors shall default in the
observance or performance of any term or provision of an agreement to which it
is a party or by which it is bound which default would reasonably be expected to
have a Material Adverse Effect and such default is not waived or cured within
the applicable grace period;

        (g)   if a final judgment which, either alone or together with other
outstanding final judgments against the Borrower or any of the Guarantors,
exceeds an aggregate of $50,000 shall be rendered against the Borrower or any of
the Guarantors and such judgment shall have continued undischarged or unstayed
for 10 days after entry thereof;

        (h)   if the Borrower or any of the Guarantors shall generally not pay
its debts as such debts become due or shall make an assignment for the benefit
of creditors generally, or shall admit in writing its inability to pay its debts
generally; or if any proceeding shall be instituted by or against the Borrower
or any of the Guarantors seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or the reorganization or relief of debtors, or seeking
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 15 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or if any writ of attachment or execution or any similar
process shall be issued or levied against it or any substantial part of its
property which is either not released, stayed, bonded or vacated within 15 days
after its issue or levy or any of the actions sought or relief sought in any
proceeding pursuant to which such writ or similar process shall be issued or
initiated shall occur or be granted; or if the Borrower or any of the Guarantors
takes corporate action in furtherance of any of the aforesaid purposes or
conditions;

        (i)    if any provision of any Transaction Document or the Merger
Agreement shall for any reason cease to be valid and binding on, or enforceable
against, the Borrower or any of the Guarantors, or the Borrower or any of the
Guarantors shall so assert in writing;

        (j)    any Transaction Document (or any financing statement) which
purports:

          (i)  to create, perfect or evidence a lien on or security interest in
any Collateral in favor of the Lender (or their agents and representatives), or
to provide for the priority of any such lien or security interest over the
interest of any other party in the same collateral, shall cease to create, or to
preserve the enforceability, perfection or priority of, such lien and security
interest; or

         (ii)  to provide for the priority in right of payment of the Borrower's
obligations under the Transaction Documents to or in favor of the Lender (or
their agents or representatives) shall cease to preserve such priority;

        (k)   if any change in the business, assets or financial condition of
the Borrower shall occur that would reasonably be expected to have a Material
Adverse Effect;

15

--------------------------------------------------------------------------------



        (l)    if the Borrower is party to, or the subject of, any regulatory
proceedings brought by or instituted in connection with any regulatory agency
(other than regulatory notices from a United States national securities
exchange) that are likely to cause a Material Adverse Effect; or

        (m)  if the Borrower shall be in breach of any provision of the Merger
Agreement.

7.2   REMEDIES

        Upon the occurrence and during the continuance of an Event of Default,
the Lender may at any time at its option, by written notice or notices to the
Borrower (a) declare the Note to be due and payable, whereupon the same shall
forthwith mature and become due and payable, together with interest accrued
thereon, without presentment, demand, protest or notice, all of which are hereby
waived by the Borrower; and (b) declare any other amounts payable to the Lender
under this Agreement or as contemplated hereby due and payable; provided,
however, that upon the occurrence of an Event of Default under Section 7.1(h),
the Note, together with interest accrued thereon, shall automatically become and
be due and payable, without presentment, demand, protest or notice of any kind,
or any other action of the Lender of any kind, all of which are hereby waived by
the Borrower.

7.3   ENFORCEMENT

        (a)   In case any one or more Events of Default shall occur and be
continuing, the Lender or its agent may proceed to protect and enforce the
rights of the Lender by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement in favor of
the Lender or its agent which is contained in any of the Transaction Documents
or in the Note or for an injunction against a violation of any of the terms
hereof or thereof, or in aid of the exercise of any power granted hereby or
thereby or by law (including, without limitation, the right to enforce the
Guaranty and the Pledge Agreement, each in accordance with its respective
terms). In case of a default in the payment of any principal of or interest on
the Note, the Borrower will pay to the Lender such further amount as shall be
sufficient to cover the cost and the expenses of collection, including, without
limitation, attorney's fees, expenses and disbursements. No course of dealing
and no delay on the part of the Lender or its agent in exercising any rights
shall operate as a waiver thereof or otherwise prejudice the Lender's or its
agent's rights. No right conferred hereby or by the Note upon any holder thereof
shall be exclusive of any other right referred to herein or therein or now
available at law or in equity, by statute or otherwise.

        (b)   If any Event of Default shall have occurred and be continuing, the
Lender may exercise, without any other notice to or demand upon any Loan Party,
in addition to the other rights and remedies provided for herein or in any other
Transaction Document or otherwise available to it, all the rights and remedies
of a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral) and also may:

          (i)  without notice except as specified below, sell, resell, assign
and deliver or grant a license to use or otherwise dispose of the Collateral or
any part thereof, in one or more parcels at public or private sale, at any of
the Lender's offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Lender may deem commercially reasonable; and

         (ii)  exercise any and all rights and remedies of the Borrower under or
in connection with the Collateral, or otherwise in respect of the Collateral,
including without limitation, (A) any and all rights of the Borrower to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Collateral, (B) withdraw, or cause or direct the withdrawal,
of all funds with respect to the Deposit Accounts, (C) exercise all other rights
and remedies with respect to the Collateral, including without limitation, those
set forth in Section 9-607 of the UCC and (D) exercise any and all voting,
consensual and other rights with respect to any Collateral.

16

--------------------------------------------------------------------------------



        (c)   Each Loan Party agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days' notice to the Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. At any sale of the Collateral, if
permitted by applicable law, the Lender may be the purchaser, licensee, assignee
or recipient of the Collateral or any part thereof and shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold, assigned or licensed at such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price of the Collateral or any part thereof payable at such sale. To
the extent permitted by applicable law, each Loan Party waives all claims,
damages and demands it may acquire against the Lender arising out of the
exercise by it of any rights hereunder. Each Loan Party hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise. The Lender shall not be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall it be under any obligation to take any action with regard
thereto. The Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Lender may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefore, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

        (d)   The Lender may, without notice to the Borrower or any of the
Guarantors except as required by law and at any time or from time to time,
charge, set off and otherwise apply all or part of the Obligations against any
funds deposited with it or held by it or against any obligations it owes to any
Loan Party.


ARTICLE VIII

INDEMNIFICATION


        (a)   Each Loan Party shall jointly and severally indemnify the Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower, any other Loan Party or any of their respective
subsidiaries) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of hazardous materials on or from any property owned or operated by
Borrower, any other Loan Party or any of their respective subsidiaries, or any
environmental claim related in any way to Borrower, any other Loan Party or any
of their respective subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any other Loan Party or any of their respective
subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided, such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) result from a claim brought by Borrower,
any other Loan Party or any of their respective subsidiaries against an
Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder or
under any other

17

--------------------------------------------------------------------------------



Transaction Document, if Borrower, any other Loan Party or any of their
respective subsidiaries has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

        (b)    Waiver of Consequential Damages, Etc.    To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee or any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Transaction Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby.

        (c)    Payments.    All amounts due under this Article VIII shall be
payable promptly after demand therefor.

        (d)    Survival.    Each party's obligations under this Article VIII
shall survive the termination of the Transaction Documents and payment of the
obligations hereunder.


ARTICLE IX

AMENDMENT AND WAIVER


        No amendment of any provision of this Agreement, including any amendment
of this Article IX, shall be valid unless the same shall be in writing and
signed by the Borrower, the Guarantors and the Lender. No waiver by any party of
any default, misrepresentation, or breach of warranty or covenant hereunder or
under any other Transaction Document, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or thereunder or affect in any way any
rights arising by virtue of any prior or subsequent such occurrence.


ARTICLE X

MISCELLANEOUS


10.1 GOVERNING LAW

        This Agreement and the rights of the parties hereunder shall be governed
in all respects by the laws of the State of Delaware wherein the terms of this
Agreement were negotiated, excluding to the greatest extent permitted by law any
rule of law that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

10.2 SUCCESSORS AND ASSIGNS

        Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon and enforceable by and
against, the parties hereto and their respective successors, assigns, heirs,
executors and administrators. No party may assign any of its rights hereunder
without the prior written consent of the other parties; provided, however, that
the Lender may assign any of its rights under any of the Transaction Documents
to (a) any Affiliate of such Lender or (b) any Person to whom such Lender shall
transfer the Note, provided, that in each case the transferee will be subject to
the applicable terms of the Transaction Documents to the same extent as if such
transferee were the original Lender hereunder.

18

--------------------------------------------------------------------------------



10.3 ENTIRE AGREEMENT

        This Agreement (including the Exhibits and Schedules hereto), the other
Transaction Documents and any other documents delivered pursuant hereto and
simultaneously herewith constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof.

10.4 NOTICES

        All notices, demands or other communications given hereunder shall be in
writing and shall be sufficiently given if transmitted by facsimile or delivered
either personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, return receipt requested, addressed
as follows:

(a)if to any Loan Party:

Mines Management, Inc.
905 W. Riverside Avenue, Suite 311
Spokane, Washington
Attention: Douglas Dobbs
Facsimile: (509) 838-0486
Email: ddobbs@minesmanagement.com

with a copy to:

Davis Graham & Stubbs LLP
1550 17th St., Suite 500
Denver, Colorado 80121
Attention: Deborah J. Friedman
Facsimile: (303) 893-1379
Email: deborah.friedman@dgslaw.com

(b)if to the Lender:

Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d'Alene, Idaho 83815-9408
Attention: David C. Sienko
Facsimile: (208) 209-1278
Email: dsienko@hecla-mining.com

with a copy to:

Sheppard Mullin Richter & Hampton LLP
70 West Madison, 48th Floor
Chicago, Illinois 60602
Attention: Kenneth A. Peterson
Facsimile: (312) 499-6301
Email: kpeterson@sheppardmullin.com

or to such other address with respect to any party hereto as such party may from
time to time notify (as provided above) the other parties hereto. Any such
notice, demand or communication shall be deemed to have been given (i) on the
date of delivery, if delivered personally, (ii) on the date of facsimile
transmission, receipt confirmed, (iii) one Business Day after delivery to a
nationally recognized overnight courier service, if marked for next day
delivery, or (iv) five Business Days after the date of mailing, if mailed.

19

--------------------------------------------------------------------------------





10.5 DELAYS, OMISSIONS OR WAIVERS

        No delay or omission to exercise any right, power or remedy accruing to
the Lender upon any breach or default of the Borrower under this Agreement shall
impair any such right, power or remedy of the Lender nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence, therein, or of
or in any similar breach or default thereafter occurring. Any permit, consent or
approval of any kind or character on the part of the Lender of any breach or
default under this Agreement must be made in writing and shall be effective only
to the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to the Lender, shall be
cumulative and not alternative.

10.6 INDEPENDENCE OF COVENANTS AND REPRESENTATIONS AND WARRANTIES

        All covenants hereunder shall be given independent effect so that if a
certain action or condition constitutes a default under a certain covenant, the
fact that such action or condition is permitted by another covenant shall not
affect the occurrence of such default. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.

10.7 SEVERABILITY

        In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

10.8 EXPENSES

        (a)   The Borrower and each of the Guarantors shall bear its own
expenses and legal fees incurred on its behalf with respect to the negotiation,
execution and consummation of the transactions contemplated by this Agreement.

        (b)   [Intentionally Omitted]

        (c)   The Borrower and each of the Guarantors further agrees to pay or
reimburse the Lender and its agents for all out-of-pocket costs and expenses,
including, without limitation, attorneys' fees and disbursements, and costs of
settlement incurred by the Lender or its agents after the occurrence of an Event
of Default (i) in enforcing any obligation or in foreclosing against the
Collateral or exercising or enforcing any other right or remedy available by
reason of such Event of Default; (ii) in connection with any negotiation,
refinancing or restructuring of, or attempted refinancing or restructuring of,
the credit arrangements provided under this Agreement and the other Transaction
Documents in the nature of a "work-out" or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to either Borrower or any of its Affiliates and related to
or arising out of the transactions contemplated hereby or by any of the other
Transaction Documents; (iv) in taking any other action in or with respect to any
suit or proceeding (whether in bankruptcy or otherwise) arising out of or in
connection with this Agreement or any of the other Transaction Documents; (v) in
protecting, preserving, collecting, leasing, selling, taking possession of, or
liquidating any of the Collateral; or (vi) attempting to enforce or enforcing
any security interest in any of the Collateral or any other rights under any
Transaction Document.

20

--------------------------------------------------------------------------------



10.9 JURISDICTION

        (a)   Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
district court of the State of Idaho and the Federal Courts of the United States
located in the State of Idaho, in any action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents to which it
is a party or to whose benefit it is entitled, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in the district court of the State of Idaho or, to the fullest
extent permitted by law, in such United States Federal court located in the
State of Idaho. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the right that any party may otherwise have to bring
any action or proceeding relating to this Agreement or any of the other
Transaction Documents in the courts of any other jurisdiction.

        (b)   Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or in relation to this Agreement or any other
Transaction Document to which it is a party in any such district court or United
States Federal court sitting in the State of Idaho. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

10.10  WAIVER OF JURY TRIAL

        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT OR THE
ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

10.11  TITLES AND SUBTITLES

        The titles of the articles, sections and subsections of this Agreement
are for convenience of reference only and are not to be considered in construing
this Agreement.

10.12  COUNTERPARTS

        This Agreement may be executed in any number of counterparts, including
by facsimile copy, each of which shall be deemed an original, but all of which
together shall constitute one instrument.


ARTICLE XI

CERTAIN DEFINED TERMS


        Unless otherwise defined in the Agreement, capitalized terms used herein
that are defined in the UCC shall have the meanings assigned to them in the UCC.
However, if a term is defined in Article 9 of the UCC differently than in
another Article of the UCC, the term has the meaning specified in Article 9. The
following terms have the meanings indicated (unless otherwise expressly provided
herein):

        "1940 Act" means the Investment Company Act of 1940, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the 1940 Act shall be deemed to include any corresponding
provisions of future law.

21

--------------------------------------------------------------------------------



        "Affiliate" has the meaning specified in Rule 501(b) under the
Securities Act.

        "Agreement" has the meaning set forth in the Preamble hereto.

        "Borrower" has the meaning set forth in the Preamble hereto.

        "Budget" has the meaning set forth in Section 3.1(e).

        "Business Day" means any day other than a Saturday or Sunday on which
commercial banks are authorized to close, or are in fact closed, in Coeur
d'Alene, Idaho.

        "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person including, in each instance
in clauses (i) and (ii) above, options, warrants, convertible securities and
other equity securities.

        "Change of Control" means (a) the acquisition of control of the board of
directors of the Borrower by way of the acquisition of the right to nominate or
appoint a majority of the members of the board of directors of the Borrower,
(b) acquisition of over 25% of the outstanding shares of common stock of the
Borrower, in either case by one entity or two or more entities acting in
concert, or (c) the Borrower sells, assigns, conveys, transfers, leases or
otherwise disposes of all or substantially all of its properties and assets
(either in one transaction or a series of related transactions) to any Person.

        "Closing Date" has the meaning set forth in Section 1.1.

        "Collateral" has the meaning set forth in Section 1.5.

        "Credit Date" has the meaning set forth in Section 3.2(a).

        "Default" means the occurrence of any event that with the passage of
time or the giving of notice or both would constitute an Event of Default.

        "Dollars" and the sign "$" mean the lawful money of the United States of
America.

        "Due Date" has the meaning set forth in Section 2.1.

        "Event of Default" has the meaning set forth in Section 7.1.

        "GAAP" means generally accepted accounting principles in the United
States.

        "Guarantor Collateral" means all collateral pledged by the Guarantor to
the Lender pursuant to the Pledge Agreement.

        "Guaranty" means the Guaranty of even date herewith made by the
Guarantors in favor or the Lender.

        "Guarantors" has the meaning set forth in the Preamble hereto.

        "Indebtedness", as applied to any Person, means, without duplication,
(i) indebtedness for borrowed money; (ii) that portion of obligations with
respect to capital leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit, regardless of whether representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and excluding accounts payable incurred in the
ordinary course of business that are not overdue by more than ninety days);
(v) indebtedness secured by a lien on any property or asset owned or held by
that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty,

22

--------------------------------------------------------------------------------



endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (viii) any obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (ix) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in
clause (viii) above; and (x) obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including any hedge
agreement, whether entered into for hedging or speculative purposes.

        "Indemnitee" has the meaning set forth in Article VIII(a).

        "Interest Period" means an interest period of one month, (i) initially,
commencing on the Closing Date; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d), of this definition,
end on the last Business Day of a calendar month; and (c) no Interest Period
shall extend beyond such Loan's Maturity Date.

        "Interest Rate Determination Date" means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.

        "Legal Requirements" means any federal, state, local, municipal, foreign
or other law, statute, constitution, principle of common law, resolution,
ordinance, code, order, edict, judgment, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any governmental entity.

        "Lender" has the meaning set forth in the Preamble hereto.

        "LIBOR" means the rate per annum equal to the rate determined by the
Lender and equal to the rate (rounded upwards, if necessary, to the nearest
1/100 of 1%) quoted as (i) the "LIBOR Rate" set forth in the money rates section
of the Wall Street Journal for the date that is the applicable Interest Rate
Determination Date or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum determined as of approximately
9:00 a.m. (Los Angeles time) on such Interest Rate Determination Date by
reference to the British Bankers' Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Lender that has
been nominated by the British Bankers' Association (or any successor or
substitute agency determined by the Lender) as an authorized information vendor
for the purpose of displaying such rates) with a term equivalent to the
applicable Interest Period. The Lender currently uses the rate quoted in the
Wall Street Journal as indicated above to provide information with respect to
the interbank Eurodollar market, but the Lender, in its sole discretion, may
change the service providing such information at any time. Each determination of
the LIBOR Base Rate by the Lender shall be conclusive and binding upon the
parties hereto, absent manifest error.

        "Loan" or "Loans" has the meaning set forth in Section 1.1.

23

--------------------------------------------------------------------------------



        "Loan Parties" has the meaning set forth in the Preamble hereto.

        "Material Adverse Effect" means any event, occurrence, fact, condition
or change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to (i) the business, results of operations,
prospects, condition (financial or otherwise), or assets of the Borrower and the
Guarantors, taken as a whole, or (ii) the ability of the Borrower to consummate
the transactions contemplated under the Merger Agreement on a timely basis;
provided, however, that, for the purposes of clause (i), a Material Adverse
Effect shall not be deemed to include events, occurrences, facts, conditions or
changes arising out of, relating to or resulting from: (a) changes generally
affecting the economy or financial or securities markets; (b) the announcement
of the transactions contemplated by the Merger Agreement; (c) any outbreak or
escalation of war or any act of terrorism; or (d) general conditions in the
industries in which the Borrower and the Guarantors operate; provided further,
however, that any event, change and effect referred to in clauses (a), (c) or
(d) immediately above shall be taken into account in determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur to
the extent that such event, change or effect has a disproportionate effect
(other than an effect that is disproportionate solely due to the financial
condition of the Borrower and its subsidiaries) on the Borrower and the
Guarantors, taken as a whole, compared to other participants in the industries
in which the Borrowers and the Guarantors conduct their businesses.

        "Maximum Amount" has the meaning set forth in Section 1.1.

        "Maximum Rate" has the meaning set forth in Section 2.4.

        "Merger Agreement" means that Agreement and Plan of Merger, dated as of
May 23, 2016, by and among the Borrower, the Lender and [Merger Sub], as such
agreement exists on the date hereof with such amendments or supplements as
approved by the Lender pursuant to the Merger Agreement.

        "MMC" has the meaning set forth in the Preamble hereto.

        "MMI Property" has the meaning set forth in Section 1.5.

        "MMWC" has the meaning set forth in the Preamble hereto.

        "MRC" has the meaning set forth in the Preamble hereto.

        "Mortgage" means a mortgage or deed of trust made by any Grantor in
favor of, or for the benefit of, the Lender, substantially in the form of
Exhibit B (with such changes thereto acceptable to the Lender as shall be
advisable under the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded), pursuant to which a lien is granted on the MMI
Property and other real property and fixtures described therein.

        "Newhi" has the meaning set forth in the Preamble hereto.

        "Note" has the meaning set forth in Section 1.2.

        "NYSE MKT" means the NYSE MKT LLC.

        "Obligations" means (i) obligations of the Borrower from time to time
arising under this Agreement, any other Transaction Document or otherwise with
respect to the due and punctual payment of (A) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loan, when and as due,
whether at maturity, by acceleration, or otherwise, (B) each payment required to
be made by the Borrower under this Agreement or any other Transaction Document,
when and as due, and (C) all other monetary obligations, including fees, costs,
attorneys' fees and disbursements, reimbursement obligations, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including

24

--------------------------------------------------------------------------------



monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement and any
other Transaction Document, and (ii) all other agreements, duties, indebtedness,
obligations and liabilities of any kind of the Borrower under, out of, or in
connection with this Agreement and the other Transaction Documents or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether now existing or hereafter arising, whether evidenced by a note
or other writing, whether allowed in any bankruptcy, insolvency, receivership or
other similar proceeding, whether arising from an extension of credit, loan,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.

        "Organization Documents" means (i) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of designations or
preferences or other instrument relating to the rights of preferred shareholders
of such corporation, any shareholders or similar agreement, and all applicable
resolutions of the board of directors (or any committee thereof) of such
corporation, (ii) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership, (iii) for any limited liability
company, the operating or limited liability company agreement and articles or
certificate of formation or (iv) for any other entity, any similar agreement or
instrument.

        "Permitted Liens" has the meaning set forth in Section 6.2.

        "Person" means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

        "Pledge Agreement" means the Pledge Agreement of even date herewith by
and among the Grantor and the Lender, as such agreement may be supplemented,
amended or otherwise modified from time to time in accordance with its terms.

        "Related Parties" means, with respect to any Person, such Person's
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

        "Securities Act" means the Securities Act of 1933, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future law.

        "Series B Preferred Stock" means the Borrower's Series B 6% Convertible
Preferred Stock, no par value and stated value equal to $1,000 per share.

        "Transaction Documents" means, collectively, this Agreement, the Note,
the Guaranty and each other document or agreement executed and/or delivered in
connection therewith.

        "TSX" means the Toronto Stock Exchange.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of Idaho; provided, however, that if by reason of mandatory
provisions of law, any or all of the perfection or priority of the Lender's
security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Idaho, the term "UCC" means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions.

        [SIGNATURE PAGES FOLLOW]

25

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have executed this Term Loan and
Security Agreement as of the date first written above.

    BORROWER:
 
 
MINES MANAGEMENT, INC.
 
 
By:
 
/s/ Glenn M. Dobbs


--------------------------------------------------------------------------------

        Name:   Glenn M. Dobbs         Title:   Chief Executive Officer
 
 
GUARANTORS:
 
 
MONTANORE MINERALS CORP.
 
 
By:
 
/s/ Glenn M. Dobbs


--------------------------------------------------------------------------------

        Name:   Glenn M. Dobbs         Title:   Chief Executive Officer
 
 
NEWHI, INC.
 
 
By:
 
/s/ Glenn M. Dobbs


--------------------------------------------------------------------------------

        Name:   Glenn M. Dobbs         Title:   Chief Executive Officer
 
 
MONTMIN RESOURCES CORP.
 
 
By:
 
/s/ Glenn M. Dobbs


--------------------------------------------------------------------------------

        Name:   Glenn M. Dobbs         Title:   Chief Executive Officer
 
 
MONTANORE MINERALS WISCONSIN CORP.
 
 
By:
 
/s/ Glenn M. Dobbs


--------------------------------------------------------------------------------

        Name:   Glenn M. Dobbs         Title:   Chief Executive Officer

   

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------



    LENDER:
 
 
HECLA MINING COMPANY
 
 
By:
 
/s/ David C. Sienko


--------------------------------------------------------------------------------

        Name:   David C. Sienko         Title:   Vice President & General
Counsel

   

Signature Page to Term Loan and Security Agreement

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



TERM LOAN AND SECURITY AGREEMENT
ARTICLE I LOAN; SECURITY DOCUMENTS
ARTICLE II REPAYMENT; PREPAYMENTS; INTEREST
ARTICLE III CONDITIONS TO CLOSING AND SUBSEQUENT DRAWS
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND GUARANTORS
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII INDEMNIFICATION
ARTICLE IX AMENDMENT AND WAIVER
ARTICLE X MISCELLANEOUS
ARTICLE XI CERTAIN DEFINED TERMS
